Title: From Alexander Hamilton to William Willcocks, 9 December 1799
From: Hamilton, Alexander
To: Willcocks, William


          
            Sir,
            NY Decr. 9. 99
          
          I have received your letter of the seventh instant with the accompanying papers, and am of opinion from the circumstances stated that the person ought to be discharged. I send you a discharge accordingly.
          With respect to the last paragraph of your letter, It will be well to obtain a reimbursement to the United States for Medical charges Clothing and subsistence, if the person is able to make it, but if not, it will be best to discharge him simply retaining any articles of public property that he may have in his possession.
          Major Wilcocks—
        